Per Curiam.

We concur in the board’s findings and recommendation as modified. Accordingly, we suspend respondent from the practice of law for two years; however, the final eighteen months of that suspension are stayed and respondent is to be placed on monitored probation under the following conditions effective during suspension and probation: that respondent enter into counseling programs for his alcohol dependence and emotional problems with an agency or agencies acceptable to relators; that he attend such counseling programs on a regular basis, with compliance to be verified by relators; and that he make complete restitution to his clients during the first twelve months of the eighteen-month probationary period. Costs taxed to respondent.

Judgment accordingly.

A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.